Citation Nr: 0600630	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  01-03 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for left knee 
disability, including as secondary to a right knee injury.

2.  Entitlement to service connection for bilateral hip 
disability, including as secondary to a right knee injury.  

3.  Entitlement to service connection for low back 
disability, including as secondary to a right knee injury.

4.  Entitlement to service connection for right ankle 
disability, including as secondary to a right knee injury.

5.  Entitlement to service connection for headaches, 
including as secondary to a right knee injury.    


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to July 
1977.  The veteran has been determined to be incompetent for 
VA purposes, and his spouse, acting as his guardian, has 
pursued this appeal on his behalf.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas:  A December 1993 
rating decision denied service connection for a right knee 
disability; a November 1994 rating decision denied service 
connection for a left knee disability, bilateral hip 
disability, and low back disability, secondary to right knee 
sprain; and a June 1995 rating decision determined that the 
veteran's claims of service connection for headaches and a 
right ankle disability as secondary to right knee sprain were 
not well grounded.   

In August 1999, the Board denied the veteran's claim of 
service connection for a right knee disability.  The Board 
also remanded the case for issuance of a statement of the 
case for issues of service connection for a left knee 
disability, a bilateral hip disability, a low back 
disability, a right ankle disability, and headaches.  

The veteran's spouse sought reconsideration of the Board's 
August 1999 decision that denied service connection for a 
right knee disability, and in December 1999, the Vice 
Chairman of the Board denied that motion.  Upon receiving a 
statement of the case for the five remaining issues, the 
veteran's spouse submitted a substantive appeal.  

In October 2003, the Board remanded this case again to obtain 
Social Security Administration records concerning disability 
benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
(via his spouse) if further action is required on his part.


REMAND

The record indicates that the RO originally adjudicated the 
pending issues as claims of service connection secondary to a 
right knee injury.  A February 2001 statement of the case 
also considered the claims on a secondary basis.

The October 2003 Board remand noted that it appeared the 
veteran's spouse had recently sought to reopen a claim of 
service connection for a right knee disability.  Because the 
pending matters (as claims of secondary service connection to 
a right knee disability) are inextricably intertwined with an 
application to reopen a claim of service connection for a 
right knee disability, the RO must adjudicate the latter 
issue prior to the Board considering the veteran's appeal.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, this matter is remanded to the RO for the 
following:

1.  The RO should develop as appropriate 
and adjudicate the issue of an 
application to reopen a claim of service 
connection for a right knee disability.  

2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issues of service connection, on a 
direct and secondary basis, for left knee 
disability, bilateral hip disability, low 
back disability, right ankle disability, 
and headaches.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

